PER CURIAM.
We affirm the denial of defendant’s motion for postconviction relief, and deny both his Petition for Writ of Error Coram Nobis and his Petition for Writ of Mandamus. See Fla. R.Crim. P. 3.850(b) (imposing two-year limitation on seeking postcon-viction relief in noncapital case unless facts on which claim is predicated were unknown to movant or movant’s attorney and could not have been ascertained by the exercise of due diligence); see also Calloway v. State, 699 So.2d 849 (Fla. 3d DCA 1997) (holding that habeas petition cannot be used to circumvent the limitations period imposed by rule 3.850); Smith v. State, 506 So.2d 69 (Fla. 1st DCA 1987) (holding that laches may bar claim for postconviction relief).
Denial of Motion for Postconviction relief, affirmed; Petitions for Writ of Error Coram Nobis and Mandamus, denied.